 In the Matter ofBASIC MAGNESIUM,INCORPORATEDandINTERNATIONALUNION OF MINE, MILL & SMELTERWORKERS,FOR ITSELFAND ON IIE-HALF OF ITSLOCAL UNION No. 641, C. I. O.Case No. 20-R-8814-Decided March 10,1944Thatcherc6Woodburn,byMr. William J. Forman,of Reno, Nev.,andMr. C. J. Parkinson,of has Vegas, Nev., for the Company.Mr. Willard Y. Morris,of Denver, Colo., andMessrs. C. L. Peguesand A.E. Anzof Gabbs, Nev., for the Smelter Workers.7!1r.Morley Griswold,of Reno, Nev., for all AFL unions except theMachinists.Mr. E. R. White,of San Bernardino, Calif., for the Machinists.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a joint petition duly filed by International Union of Mine, Mill& Smelter Workers, for itself and on behalf of its Local Union No. 611,C. I. 0., herein called, collectively, the Smelter Workers, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Basic Magnesium, Incorporated, Gabbs and Lur-ing,Nevada, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon clue notice be-fore Earl S. Bellman, Trial Examiner. Said hearing was held atReno, Nevada, on September 29, 30, and October 1, 1943.During thehearing, the Trial Examiner permitted to intervene American Feder-ation of Labor, International Union of Hodcarriers, Building andCommon Laborers Union, herein called the Laborers, Int(VnationalUnion of Operating Engineers, herein called the Engineers, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, herein called the Teamsters, United Brotherhood of Car-penters and Joiners of America, Local 632, herein called the Carpen-ters, International Brotherhood of ElectricalWorkers, Local 401,herein called the I. B. E. W., International Brotherhood of Painters,55 N. L.R. B., No. 71.380 BASIC MAGNESIUM, INCORPORATED381Decorators, and Paperhangers, Local 5,67, herein called the Painters,and United Association of Journeymen Plumbers and Steamfitters,Local 350, herein called the Plumbers.The above-listed intervenorswere represented at the hearing by the same counsel and will be hereincalled collectively the A. F. of L. unions.The Trial Examiner alsopermitted the intervention of International Association of Machin-ists, herein called the MachinistsAll parties appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The A. F. of L. unions moved to dismiss the petition on the groundsthat it is insufficient on its face to confer jurisdiction on the Boardand that an amendment to the current Appropriation Act precludesthe Board from holding hearings or making findings of fact in thisproceeding.For reasons appearing in Section III,infra,the motionis denied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIDE COMPANYBasic Magnesium, Incorporated, is a Nevada corporation with itsprincipal place of business at Las Vegas, Nevada.We are here con-cerned with the employees working in the operations at Gabbs, Nevada,where the Company is engaged in mining and reducing magnesite oreand at Luning, Nevada, where it operates loading docks.The prop-erties at both locations are owned by Defense Plant Corporation, aninstrumentality of the United States Government.The magnesiteconcentrates produced at Gabbs are shipped from Luning throughNevada and Utah to Las Vegas, Nevada, for further processing.TheCompany concedes, and we find, that its operations affect commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers and its LocalUnion No. 641, are labor organizations affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.American Federation of Labor is a federation of labor organiza-tions and, through its affiliates, admits to membership employees ofthe Company.3 At the timeof the hearing,the Machinists were in the process of disaffiliation fromthe A. F. of L.and its interests were represented separately. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Association of Machinists,' International Union ofIIodcarriers, Building and Common Laborers Union, InternationalUnion of Operating Engineers, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers, United Brotherhoodof Carpenters and Joiners of America, Local 632, InternationalBrotherhood of Electrical Workers, Local 401, International Brother-hood of Painters, Decorators and Paperhangers, Local 567, and UnitedAssociation of Journeymen Plumbers and Steamfitters, Local 350, arelabor organizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAs of January 15, 1942, the Company entered into a collective bar-gaining contract with the Laborers, the Engineers, and the Teamsters,covering all production and maintenance employees then employedat the Gabbs and Luning locations and providing for future recogni-tion of all A. F. of L. unions whose members might be employed bythe Company.By its terms the contract is to remain in effect forthe duration of the war, or for 2 years, whichever is the longer period.The Company and the A. F. of L. unions assert that the contract con-stitutes a bar to this proceeding inasmuch as the longer alternativeterm has not expired. It is the settled policy of the Board not to giveeffect to a collective bargaining contract for longer than a reasonableperiod where it may serve to frustrate the right of employees to chooserepresentatives under the Act.'We find that the contract has beenin effect for a reasonable period and that it does not constitute a barto a present investigation of representatives.The A. F. of L. unionsalso assertthat under the Amendment to the current AppropriationAct 4 the Board is without jurisdiction in this proceeding inasmuchas the contract above referred to is a contract between managementand labor in existence for more than 3 months. Since the limitationreferred to has no application to representation cases, but expresslyrefers to "complaint" cases the contention is without merit.'By letter dated May 17, 1943, the Smelter Workers advised the Com-pany that it represented a majority of the Company's production andmaintenance employees and requested recognition as exclusive bar-gaining representative.On May 24, 1943, the Company replied thatthe request would be referred to the General Manager at Las Vegas.Since the hearing, the Machinists bias reaffiblated with the American Federation ofLaborSeeMatter of The T2ailer Company of America,51 N L R B 1106.a Labor-Feder.il Security Appropriation Act, 1944, 57 Stat 4946 The fin Cher objection of the A. F of L unions to the alleged insufficiency of the peti-tion herein is without meritThe petition is of concern only to the Board and is sufficientif,as here, it informs with substantial accuracy of the existence of a question conceiningrepresentation. BASIC MAGNESIUM, INCORPORATED383No further communication was received from the Company but at thehearing it refused to extend such recognition to the Smelter Workers.A statement of the Field Examiner introduced into evidence at thehearing and other evidence in the record indicates that the SmelterWorkers and the A. F. of L. unions represent a substantial numberof employees in the unit each claims to be appropriate .6We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe Smelter Workers seeks a bargaining unit which may be de-scribed briefly as including all production and maintenance employeesat the Gabbs and Luning locations but excluding office and clericalemployees, professional employees, technical employees, janitors,storekeepers, timekeepers, firemen, guards, and supervisory employees.All parties agree to the exclusion of the employee categories listedabove.The Company, while alleging that it has dealt separately withthe intervening A. F. of L. unions in matters concerning the groupsthey claim to represent, has adopted a neutral position concerning thepropriety of an industrial unit as opposed to craft units.Each of theA. F. of L. unions seeks a separate bargaining unit for the employeeswithin its jurisdiction.The operations of the Company are closely integrated, from re-moval of magliesite ore from the ore beds, through reduction andflotation processes at the Inill, to shipment of the resulting concentratesfrom the loading dock at Luning. This integration lends weight tothe contention of the Smelter Workers for an industrial unit. Indus-trial units are not unique in the mining industry and the employeesin the Company's smelter at Las Vegas, Nevada, are now representedThe Field Examiner stated that he had examined evidence of membership among the Company'semployees submitted by the Smelter Workers, the Machinists, the Carpenters, the I B E W , thePlumbers, and the PaintersHe found the indicated membership of these unions to be as shown on thechart followingLabororganizationSmelter Workers---------------------------------Machinists---------------------------------------Carpenters ---------------------------------------IB E W----------------------------------------Plumbers --------------------------___--_-__-__--Painters------------------------------------------Number forNumberwhom evi-dence wassubmitted21236251992Number onCompany'spay roll ofAugust 1, 194313326251882Total numberof employeesin units sought395322618172The Laborers, Teamsters, and Engineers submitted no evidence of membership but rely upob thecontract to establish their interest 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDin such a unit.'However, the A. F. of L. unions have long representedand bargained for such employee categories as they would have consti-tute separate craft units and they may, too, point to other operationsin the mining industry where employees are represented in craft units.,,The Smelter Workers allege that the contract presently in forcebetween the Company and the A. F. of L. unions contemplates bargain-ing on an industrial basis.Bargaining with the Company was initi-ated by the Laborers, Teamsters, and Engineers and resulted in thenegotiation of the contract here involved, The contract recognizesThe Local and International Unions, Federations thereof, andBuilding and Construction Trades Council signatory hereto, andthe Local Unions affiliated with the American Federation ofLabor not signatory hereto but the members of which may fromtime to time be called upon to render services to the Company, asthe sole and exclusive collective bargaining representatives of allpersons rendering service to the Company under the terms of thisAgreement .. .and further provides that when employee classifications other thanthose within the craft jurisdiction of the Laborers, Teamsters, andEngineers are established, wage scales and working conditions for suchclassifications shall be negotiated with the craft unions involved.Pro-vision is made for the handling of grievances by the "Union represent-ative" of the employee concerned.The contract is signed by officialsidentified as representatives of the Laborers, Teamsters, and Engineers.It contains no other provisions or recitals which indicate whether theparties intended, on the one hand, to set up a single industrial unit ofthe Company's production and maintenance employees, to be repre-sented by a group of A. F. of L. unions acting jointly, or, on the otherhand, several craft units to be represented severally by the participat-ing unions.The contract and grievance procedure above described may not beinconsistent with industrial bargaining but again, it does not negatethe unit contentions of the A. F. of L. unions.We are of the opinionthat the history of bargaining presents an unclear picture in respectto the question of the appropriate unit. In this situation, with regardto the conflicting contentions of the parties and the inconclusive bar-gaining history, we shall permit the scope of the bargaining unit orunits to be determined in part by the desires of the employees them-selves to be ascertained by means of separate elections.As indicated in Section III,supra,each of the A. F. of L. unions,excepting the Laborers, Teamsters, and Engineers who rely upon theMatter of Basic Magnesuina, Incorporated,48 N. L. R. B. 1310.sSeeMatter of Kennecott Copper Corporation,Nevada Manes Division,51 N. L. R. B.1140 BASIC MAGNESIUM, INCORPORATED385contract, produced evidence indicating that it has organized a sub-stantial number of employees in its proposed bargaining unit.TheSmelterWorkers apparently represents a sufficient number of em-ployees to entitle it to a place on the ballots in the elections which weshall direct.We believe that the employees in the units proposed bythe A. F. of L. unions may appropriately constitute separate bargainingunits, or be merged in the industrial unit requested by the SmelterWorkers.We shall consider, then, the composition of the votinggroups.The Machinists would include in a separate unit all machinists,heavy duty mechanics, maintenance repairmen, maintenance repairmanhelpers, blackmiths, blacksmith helpers,9 and welders.Although theEngineers claim jurisdiction over heavy duty mechanics and welderswho work on equipment used by the Engineers, it appears that theemployees in these disputed categories are not assigned exclusively towork on such equipment. Since their skills are similar to those em-ployees whom the Machinists would include, we shall include all heavyduty mechanics and welders in a voting group of machinists.The Painters would include in a separate unit only those employeesworking as painters.The Carpenters would include in a separate unit all carpenters andbulkhead men.The latter build bulkheads in freight cars before theconcentrate is loaded for shipment.Since bulkhead men use carpen-ters' tools in their work, we shall include them in the carpenters' votinggroup.The I. B. E. W. would include communications equipment operators(telephone switchboard operators) along with skilled electricians inthe unit it seeks.The communications equipment operators are notskilled in the electrical craft and also are engaged part time in clericalwork.We shall exclude them from the electricians' voting group.The Plumbers seeks a unit of plumbers, steam fitters, pipe fitters,and pipe fitter helpers.This is a traditional craft grouping and weshall include the named categories of employees in the plumbers' votinggroup.The Teamsters seeks a unit of truck drivers, warehousemen, andservice station attendants, excluding truck drivers engaged in thetransport of concentrates from the mill to the loading clock.Thecategories included constitute a functional group with complementaryskills and are concededly within the jurisdiction of the Teamsters.We shall include them in the teamsters' voting group.The truckdrivers transporting concentrates from the mill to the loading dockThe Machinistshas represented blacksmiths and helpers for several years locally byagreementwith International Brotherhood of Blacksmiths, Drop Forgers, and helpers.578129-44-vol. 55-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDare employees of an independent contractor and we shall, therefore,exclude them from the teamsters' voting group.The Operating Engineers would include in the unit it seeks allemployees who operate power driven machinery, specifically ball milloperators, burnermen, furnacemen, churn drill operators, compressoroperators, core drill operators, core drill operator helpers, crusher oper-ators, crusher apprentices, diamond drill operators, diamond and churndrill apprentices, drier operators, filter operators, flotation operators,flotation helpers, loading dock operators, mill apprentices, oilers, pumpoperators, roaster operators, screen operators, shovel operators, shovelapprentices, stacker operators, tractor operators, and welders andheavy duty mechanics who work on equipment used by the engineers.Many of the employees sought here' to be included are productionemployees of varying grades of skill.With the exception perhapsof the oiler, whose inclusion is not contested, and the welders and heavyduty mechanics claimed by the Machinists, all the employees here inquestion operate power driven machinery, and may appropriately con-stitute a bargaining unit.As we have indicated, the welders andheavy duty mechanics are more appropriately included in the machin-ists' unit.Certainly they lack the characteristic of operating powerdriven machinery.We shall exclude the welders and heavy dutymechanics from the engineers' voting group.The unit sought by the Laborers would include chuck tenders, pumpmen, general laborers (production), high scalers, jack hammer men,timber men, leyner operators, loading clock operator helpers, milllaborers, mine laborers, quarrymen, nippers, samplers, pitmen, powder-men, powderman helpers, tailing pond operators, wagon drillers,wagon driller helpers, hodcarriers and maintenance laborers.Al-though none of the A. F. of L. unions has claimed jurisdiction overweighmasters, who weigh concentrates in the mill, they performwork closely connected with the production process, are under thesupervision of the production foremen, and receive wages comparableto those of other production employees.We shall, therefore, includeweighmasters in the laborers' voting group.As the parties agree, we shall exclude office and clerical employees,professional employees, technical employees, janitors, storekeepers,timekeepers, firemen, and guards from the voting groups describedbelow.The A. F. of L. unions would include in the units they seekall foremen who do not have final authority to hire and discharge andwho work with the tools of their trade. It appears, however, that allforemen possess authority effectively to recommend changes in thestatus of employees and we shall, therefore, exclude foremen from thevoting groups together with all other supervisory employees withauthority to hare, promote, discharge, discipline, or otherwise effect BASIC MAGNESIUM, INCORPORATED387Changes in the status of employees or effectively recommend suchaction.Upon the basis of the entire record and in conformance to the fore-going conclusions, we shall order the conduct of elections among theemployees of the Company at its Gabbs and Leming operations withineach of the groups listed below, excluding from each group, office andclerical employees, professional employees, technical employees, jan-itors, storekeepers, timekeepers, firemen, guards, and supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommendsuch action :Group (1) All employees performing the work of machinists, heavyduty mechanics, maintenance repairmen, maintenance repairman help-ers, blacksmiths, blacksmith helpers, and welders, excluding all fore-men, to determine whether they desire to be represented by the SmelterWorkers or by the Machinists for the purposes of collective bargain-ing, or by neither;Group (2) All employees performing the work of painters, exclud-ing foremen, to determine whether they desire to be represented by theSmelter Workers or by the Painters for the purposes of collective bar-gaining, or by neither;Group (3) All employees performing the work of carpenters andbulkhead men, excluding foremen, to determine whether they desireto be represented by the'Smelter Workers or by the Carpenters for thepurposes of collective bargaining, or by neither;Group (4) All employees performing the work of electricians, elec-trician helpers, and panel operators, excluding foremen and communi-cations equipment operators, to determine whether they desire to berepresented by the Smelter Workers or by the I. B. E. W. for thepurposes of collective bargaining, or by neither;Group (5) All employees performing the work of plumbers, steamfitters, pipe fitters, and pipe fitter helpers to determine whether theydesire to be represented by the Smelter Workers or by the Plumbersfor the purposes of collective bargaining, or by neither;Group (6) All employees performing the work of flat rack truckdrivers, heavy duty truck drivers, pick-up truck drivers, water wagondrivers, warehousemen, and service station attendants, excluding truckdrivers engaged in the transport of concentrates from the mill to theloading dock who are employees of an independent contractor, to de-termine whether they desire to be represented by the Smelter Workersor by the Teamsters for the purposes of collective bargaining, or byneither;Group (7) All employees who operate power driven machinery,specifically ball mill operators, burnermen, furnacemen, churn drill 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators, compressor operators, core drill operators, core drill opera-tor helpers, crusher operators, crusher apprentices, diamond drilloperators, diamond and churn drill apprentices, drier operators, filteroperators, flotation operators, flotation helpers, loading dock oper-ators,mill apprentices, oilers, pump operators, roaster operators,screen operators, shovel operators, shovel apprentices, stacker opera-tors, and tractor operators, to determine whether they desire to berepresented by the Smelter Workers or by the Engineers for the pur-poses of collective bargaining, or by neither;Group (8) All employees performing the work of chuck tenders,pump men, general laborers (production), high scalers, jack hammermen, timber men, leyner operators, loading dock operator helpers,mill laborers, mine laborers, quarrymnen, nippers, samplers, pitmen,powdermen, powderman helpers, tailing pond operators, wagon drill-ers,wagon driller helpers, hodcarriers, weighmasters, and manlte-nance laborers, to determine whether they desire to be represented bythe Smelter Workers or by the Laborers for the purposes of collectivebargaining, or by neither.We will make no final determination of the appropriate unit or unitspending the results of the elections.Those eligible to vote in the elections which we shall direct shall bethe employees of the Company described in the voting groups abovewho were employed during the pay-roll period immediately precedingthe date of the Direction of elections herein, subject to the limitationsand additions set forth therein.10DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations, Series 00, it is'herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Basic Magnesium,Incorporated, Gabbs and Luning, Nevada; elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the voting groups below who were employedduring the pay-roll period immediately preceding the date of this10The American Federation of Labor does not desire to participate in elections in theabove groups and consequently will not appeal on the ballots.The several unions haverequested that they appear on the ballots as in the Direction. BASIC MIAGNESIUII, INCORPORATED389Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and excluding furtheroffice and clerical employees, professional employees, technical em-ployees, janitors, storekeepers, timekeepers, firemen, and guards, aswell as all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees or effectively reconunend such action :Group (1) All employees performing the work of machinists, heavydutymechanics,maintenance repairmen,maintenance repairmanhelpers, blacksmiths, blacksmith helpers, and welders, but excludingall foremen, to determine whether they desire to be represented byInternational Union of Mine, Mill & Smelter Workers, C. I. 0., or byInternational Association of Machinists, for the purposes of collectivebargaining, or by neither;Group (2) All employees performing the work of painters, exclud-ing foremen, to determine whether they desire to be represented byInternationalUnion of Mine, Mill & Smelter Workers, C. I. 0., orby International Brotherhood of Painters, Decorators and Paper-hangers, Local 567, A. F. of L., for the purposes of collective bargain-ing, or by neither;Group (3) All employees performing the work of carpenters andbulkhead Inen, excluding foremen, to determine whether they desireto be represented by International Union of Mine, Mill & SmelterWorkers, C. 1. 0., or by United Brotherhood of Carpenters and Joinersof America, Local 632, A. F. of L., for the purposes of collective bar-gaining, or by neither;Group (4) All employees performing the work of electricians, elec-trician helpers, and panel operators, excluding foremen and communi-cations equipment operators, to determine whether they desire to berepresented by International Union of Mine, Mill & Smelter Workers,C. I. 0., or by International Brotherhood of Electrical Workers, Local401.A. F. of L., for the purposes of collective bargaining, or byneither ;Group (5) All employees performing the work of plumbers, steamfitters,pipe fitters, and pipe fitter helpers, excluding foremen, todetermine whether they desire to be represented by InternationalUnion of Mine, Mill & Smelter Workers, C. I. 0, or by United Asso-ciation of Journeymen Plumbers and Steamfitters, Local 350, A. F.of L., for the purposes of collective bargainning, or by neither; 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup (6) All employees performing the work of flat rack truckdrivers, heavy duty truck drivers, pick-up truck drivers, water wagondrivers, warehouseinen, and service station attendants, excluding truckdrivers engaged in the transportation of concentrates from the mill tothe loading clock who are employees of an independent contractor, todetermine whether they desire to be represented by InternationalUnion of Mine, Mill & Smelter Workers, C. I. 0., or by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers,Local 533, A. F. of L., for the purposes of collective bargaining, or byneither ;Group (7) All employees who operate power driven machinery,specifically ball mill operators, burnermen, furnacemen, churn drilloperators, compressor operators, core drill operators, core drill opera-tor helpers, crusher operators, crusher apprentices, diamond drilloperators, diamond and churn drill apprentices, drier operators, filteroperators, flotation operators, flotation helpers, loading dock opera-tors, mill apprentices, oilers, pump operators, roaster operators, screenoperators, shovel operators, shovel apprentices, stacker operators andtractor operators, excluding welders and heavy duty mechanics, todetermine whether they desire to be represented by InternationalUnion of Mine, Mill & Smelter Workers, C. I. 0., or by InternationalUnion of Operating Engineers; A. F. of L., for the purposes of col-lective bargaining, or by neither;Group (8) All employees performing the work of chuck tenders,pump men, general laborers (production), high scalers, jack hammermen, timber men, leyner operators, loading dock operator helpers,mill laborers, mine laborers, quarrymen, nippers, samplers, pitmen,powdermen, powderman helpers, tailing pond operators, wagondrillers, wagon driller helpers, hodcarriers, weighmasters, and main-tenance laborers, to determine whether they desire to be representedby International Union of Mine, Mill & Smelter Workers, C. I. 0.,or by Construction, General Open Pit Quarry and Mill Workers, LocalUnion 313, A. F. of L., for the purposes of collective bargaining, orby neither.